      Case 2:17-cv-00598-JZB Document 102 Filed 09/24/19 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Syntelco Limited,                                  No. CV-17-00598-PHX-JZB
10                   Plaintiff,                         ORDER
11   v.
12   Robert Reish,
13                   Defendant.
14
15
16          Pending before the Court is Third-Party Defendants Darrin and Tina Cannon’s

17   “Unopposed Motion for Continuance of Pretrial Conference and Associated Deadlines.”
18   (Doc. 101.) Currently, a Final-Pretrial Conference is set in this matter for October 11, 2019

19   at 10:00 a.m. In their Motion, the Cannons request a “thirty-day extension of the current

20   deadlines” because “Counsel experienced the unexpected death of his mother on
21   September 19, 2019 and will be attending to matters related to the Estate, including travel
22   to New York for the funeral and burial, in the coming weeks.”

23          The Court will grant the Motion, but will also set a telephonic conference for

24   October 8, 2019, at which time the Court will set a firm trial date in this matter.

25          IT IS ORDERED:

26          1.     Third-Party Defendants’ Motion (doc. 101) is granted.
27          2.     The Final Pretrial Conference in this matter is reset, to be held on
28   November 7, 2019 at 10:30 a.m. in Courtroom 302 of the Sandra Day O’Connor Federal
      Case 2:17-cv-00598-JZB Document 102 Filed 09/24/19 Page 2 of 2



 1   Courthouse in Phoenix, Arizona.
 2          3.     The parties’ deadline to lodge their Proposed Final Pretrial Order with the
 3   Court is extended until October 24, 2019 at 5:00 p.m. All other requirements and orders
 4   regarding the Final Pretrial Order contained in the Court’s prior Order (doc. 100) are
 5   affirmed.
 6          4.     Setting a telephonic conference for October 8, 2019 at 2:00 p.m. Third-
 7   Party Defendants Darrin and Tina Cannon are directed to initiate the conference call with
 8   all parties and call the Court at 602-322-7670 at the scheduled time.
 9          Dated this 24th day of September, 2019.
10
11
12                                                         Honorable John Z. Boyle
                                                           United States Magistrate Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
